DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on JANUARY 31, 2022.
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Ref. US 8,995,774 is a general background reference(s) covering automated document recognition and data extraction.
Ref. US 9,672,510 is a general background reference(s) covering systems and methods for automatic image capture and processing of documents on a mobile device.
Ref.  US 9,916,500 is a general background reference(s) covering method and system for imaging documents, such as passports, border crossing cards, visas, and other travel documents, in mobile applications.
Ref. US 10, 217,179 is a general background reference(s) covering system and method for classification and authentication of identification documents using a machine learning based convolutional neural network.
Ref. 10,242,283 is a general background reference(s) covering invention relates to government ID card validation systems.
Ref. 10,2262, 220 is a general background reference(s) covering the teachings of image analysis and processing pipeline with real-time feedback and auto capture capabilities, and visualization and configuration system. 
Ref. US 10,339, 374 is a general background reference(s) covering the teachings of detecting a fragmented object in an image.
Ref. US 10,402,944 is a general background reference(s) covering the teachings of determining a position of an object in a rotation corrected image.
Ref. US 10,635,898 is the issued patent of the parent application pertinent to (or related to) automatic image capture system based on a determination and verification of a physical object size in a captured image. 
Ref. US2011/0285874 is a general background reference(s) covering digital devices in general and in particular to a digital device having an imaging subsystem.
Ref. US 2014/0032406 is a general background reference(s) covering automated processing of an image of a financial document captured by a mobile device, and more particularly to automated capturing and processing images of financial documents on a mobile device.
Ref. US 2017/0132866 is a general background reference(s) covering a method of automatically classifying, authenticating, and extracting data from documents of known format.
Ref. US 20200387702 is the published publication of the parent application pertinent to (or related to) a system for automatically capturing images. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over Claims 1-9, 12, 15, 17 and 19 of application 16/855,556, and Claims 1-5, 9, 12, 14, 16 and 17 of application 16/435,074, as illustrated in the table provided below since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent (see the details in comparison illustrated the in the table provided below).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially identical as in the U.S. Patent No. 10/635,898 with certain obvious differences, and scopes of claims 1-5, 8, 10-12, 15, 17 and 20 in instant application also read on the scopes of claims 1-5, 12, 14-17 and 20 of U.S. Patent No. 10/635,898, whereas some dependent claims in both the instant application and the issued patent publication are identical and/or with obvious variations (further illustrations, such as over prior arts and etc., are also available upon request).  A detailed comparison of the claims languages presented in instant application and in the issued patent publication is illustrated as following.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claims (in 17/589,214)(in instant examined application)
Claims (in Parent Application No. 16/855,556)
Claims (in Parent Application No.  16/435,074, correspond to the issued US. Patent No. 10/635,898 w. common assignee and/or inventor(s))
1. A method for automatically capturing images, comprising: 
obtaining, by a processor, an image frame having a first object within a field of view of a camera, the image frame associated with at least one environmental feature, wherein the at least one environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame; 
processing, in real-time, by the processor, the image frame to identify an outline of the first object in the image frame; 


determining, by the processor, the first object corresponds with an object type based on a calculated size of the first object being within a threshold size, 
wherein the calculated size is determined based on the outline of the first object and the at least one environmental feature; and 
triggering, by the processor, the camera to capture an image of the first object.
1.    A method for automatically capturing images, comprising:
capturing, via a camera of a device, an image frame having a first object within a field of view of the camera, in response to receiving instructions from an application executed on the device, the image frame associated with at least one environmental feature, wherein the environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame;
processing in real-time, via the application executed on the device, the image frame to identify an outline of the first object in the image frame;
receiving, via the application executed on the device, a calculated size of the first object, the calculated size based on the outline of the first object and the environmental feature;
determining, via the application executed on the device, whether the calculated size of the first object is within a threshold size; and
automatically extracting, via the application executed on the device, an image of the first object from the image frame, in response to determining that the size of the first object is within the threshold size.
1.  A method for automatically capturing images, comprising:capturing, via a camera of a device, a plurality of image frames having a first object within a field of view of the camera, in response to receiving instructions from an application executed on the device, each image frame associated with at least one environmental feature, wherein the environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the plurality of image frames;

processing in real-time, via the application executed on the device, each image frame of the plurality of image frames to identify an outline of the first object in each image frame;

receiving, via the application executed on the device, a calculated size of the first object for each of the plurality of image frames, the calculated size based on the outline of the first object and the environmental feature;

determining, via the application executed on the device, whether the calculated size of the first object in one or more image frames of the plurality of image frames is within a threshold size; and
automatically extracting, via the application executed on the device, an image of the first object from the one or more image frames, in response to determining that the size of the first object is within the threshold size.
2. The method of claim 1, wherein the calculated size of the first object in the image frame corresponds to a real-world size of the first object.
2.    The method of claim 1, wherein the calculated size of the first object in the image frame corresponds to a real-world size of the first object.
2.   The method of claim 1, wherein the calculated size of the first object in the one or more image frames corresponds to a real-world size of the first object.
3. The method of claim 1, wherein the processing comprising: 
converting, by the processor, the image frame into a grayscale image; 
generating, by the processor, a blurred image based on the grayscale image; detecting, by the processor, a plurality of edges in the blurred image; 

identifying, by the processor, a plurality of shapes based on the plurality of edges; 

defining, by the processor, a plurality of bounding rectangles for the plurality of shapes, and 

determining, by the processor, the outline of the first object based on the bounding rectangles.
3.    The method of claim 1, wherein the processing includes:

converting the image frame into a grayscale image;

generating a blurred image based on the grayscale image;

detecting a plurality of edges in the blurred image;

identifying a plurality of shapes based on the plurality of edges;

defining a plurality of bounding rectangles for the plurality of shapes, and

determining an outline of the first object based on the bounding rectangles.
3.   The method of claim 1, wherein the processing includes:

converting the image frame into a grayscale image;

generating a blurred image based on the grayscale image; detecting a plurality of edges in the blurred image; identifying a plurality of shapes based on the plurality of edges; defining a plurality of bounding rectangles for the plurality of shapes, and determining an outline of the first object based on the bounding rectangles.
4. The method of claim 1, further comprising: controlling, by the processor, the operation of the camera of the device to capture the image frame including an area within the field of view of the camera including the first object, in response to receiving a request for an image of a document.
4.    The method of claim 1, further comprising:

receiving a request for an image of a document; and

controlling the operation of the camera of the device to capture the image frame including an area within the field of view of the camera including the first object, in response to receiving the request for an image of the document.
4.    The method of claim 1, further comprising:

receiving, via the application executed on the device, a request for an image of a document; and
controlling, via the application executed on the device, the operation of the camera of the device to contemporaneously and continuously capture the plurality of image frames of an area within the field of view of the camera including the first object, in response to receiving the request for an image of the document.
5. The method of claim 1, further comprising determining, by the processor, an aspect ratio of the first object in the image frame.
5.    The method of claim 1, further comprising determining, via the application executed on the device, an aspect ratio of the first object in the image frame.
5.    The method of claim 4, further comprising determining, via the application executed on the device, an aspect ratio of the first object in each of the plurality of image frames.
6. The method of claim 1, further comprising: determining, by the processor, whether a consistency of the calculated size of the object across one or more image frames including the image frame is within a given threshold.
6. (Currently Amended) The method of claim 1, further comprising: determining, via the application executed on the device, whether a consistency of the calculated size of the first object across one or more image frames including the image frame is within a given threshold.

7. The method of claim 6, further comprising: determining, by the processor, a final calculated size of the first object in response to determining that the consistency of the calculated size of the object across the one or more image frames is within a given threshold.
7. (Currently Amended) The method of claim 6, further comprising: determining, via the application executed on the device, a final calculated size of the first object in response to determining that the consistency of the calculated size of the first object across the one or more image frames is within [[a]] the given threshold.

8. A system for automatically capturing images, the system comprising: 
a memory; and 
a processor coupled to the memory, wherein the processor is configured to: 
obtain an image frame having a first object within a field of view of a camera, in response to receiving instructions from an application executed on the device, the image frame associated with at least one environmental feature, wherein the at least one environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame; 

process, in real-time, the image frame to identify an outline of the first object in the image frame; 

determine the first object corresponds with an object type based on a calculated size of the first object being within a threshold size, wherein the calculated size is determined based on the outline of the first object and the at least one environmental feature; and

trigger the camera to capture an image of the first object.
8.    A device for automatically capturing images, comprising:

a memory storing an application;

a camera;

a display; and

one or more processors in communication with the camera, the display, and the memory, the one or more processors configured to execute the application, the application when executed configured to:

capture an image frame having a first object within a field of view of the camera, in response to receiving instructions from an application executed on the device, the image frame associated with at least one environmental feature, wherein the environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame;

process the image frame in real-time to identify an outline of the first object in the image frame;

receive a calculated size of the first object, the calculated size based on the outline of the first object and the environmental feature;

determine, whether the calculated size of the first object is within a threshold size; and

automatically extract an image of the first object from the image frame, in response to determining that the size of the first object is within the threshold size.
12.  A device for automatically capturing images, comprising: a memory;

an application stored in the memory; a camera; a display;

one or more processors in communication with the camera and the memory, the one or more processors configured to execute the application, the application when executed configured to:

capture, using the camera of a device, a plurality of image frames having an object within a field of view of the camera, in response to receiving instructions from an application executed on the device, each image frame associated with at least one environmental feature, wherein the environmental feature includes at least one of: an angle with respect to the object and the camera, a distance between the object and the camera, or an item other than the object in the plurality of image frames;

process in real-time, each image frame of the plurality of image frames to identify an outline of the object in each image frame;

receive a calculated size and a calculated aspect ratio of the object for each of the plurality of image frames, the calculated size based on the outline of the object and the environmental feature;
determine that the object corresponds to a predetermined document type based on the calculated size of the object in one or more image frames of the plurality of image frames being within a threshold size and the aspect ratio of the object corresponding to a predetermined aspect ratio; and
extract an image of the object from the one or more image frames, in response to determining that the object corresponds to the predetermined document type.
9. The system of claim 8, 
wherein the calculated size of the first object in the image frame corresponds to a real-world size of the first object.
9. (Original) The device of claim 8, wherein the calculated size of the first object in the image frame corresponds to a real-world size of the first object.

10. The system of claim 8, wherein when processing the image frame the processor is configured to: 
convert the image frame into a grayscale image; 

generate a blurred image based on the grayscale image; 
detect a plurality of edges in the blurred image; 

identify a plurality of shapes based on the plurality of edges; 

define a plurality of bounding rectangles for the plurality of shapes, and 
determine the outline of the first object based on the bounding rectangles.
10.    The device of claim 8, wherein the processing includes:

converting the image frame into a grayscale image;

generating a blurred image based on the grayscale image;

detecting a plurality of edges in the blurred image;

identifying a plurality of shapes based on the plurality of edges;

defining a plurality of bounding rectangles for the plurality of shapes, and

determining an outline of the first object based on the bounding rectangles.
14.    The device of claim 12, wherein the processing includes:

converting the image frame into a grayscale image;

generating a blurred image based on the grayscale image;

detecting a plurality of edges in the blurred image;

identifying a plurality of shapes based on the plurality of edges;

defining a plurality of bounding rectangles for the plurality of shapes, and

determining an outline of the object based on the bounding rectangles.
11. The system of claim 8, wherein the processor is further configured to: control the operation of the camera of the device to capture the image frame including an area within the field of view of the camera including the first object, in response to receiving a request for an image of a document.
(see claim 4 set forth above)
(see claim 4 set forth above)
12. The system of claim 8, wherein the processor is further configured to determine an aspect ratio of the first object in the image frame.  

(see claim 5 set forth above)
(see claim 5 set forth above)
13. The system of claim 8, wherein the processor is further configured to determine whether a consistency of the calculated size of the object across one or more image frames including the image frame is within a given threshold.
6. (Currently Amended) The method of claim 1, further comprising: determining, via the application executed on the device, whether a consistency of the calculated size of the first object across one or more image frames including the image frame is within a given threshold.
9. (Currently Amended) The method of claim 1, further comprising: comparing, via the application executed on the device, the calculated size of the first object received for a given image frame of the plurality of image frames to the calculated size of the first object received for other image frames of the plurality of image frames; determining, via the application executed on the device, a consistency in the calculated sizes of the first object across the one or more image frames of the plurality of image frames based on the comparison; identifying, via the application executed on the device, a final calculated size of the first object based on calculated sizes of the first object across the one or more image frames when the determined consistency meets a given threshold.
14. The system of claim 13, wherein the processor is further configured to determine a final calculated size of the first object in response to determining that the consistency of the calculated size of the object across the one or more image frames is within a given threshold.
7. (Currently Amended) The method of claim 6, further comprising: determining, via the application executed on the device, a final calculated size of the first object in response to determining that the consistency of the calculated size of the first object across the one or more image frames is within [[a]] the given threshold.

15. A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising, the operations comprising: obtaining an image frame having a first object within a field of view of a camera the image frame associated with at least one environmental feature, wherein the at least one environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame; processing the image frame to identify an outline of the first object in the image frame; determining the first object corresponds with an object type based on a calculated size of the first object being within a threshold size, wherein the calculated size is determined based on the outline of the first object and the at least one environmental feature; and triggering the camera to capture an image of the first object.
15.    A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a device, cause the one or more processors to:

capture an image frame having a first object within a field of view of the camera, in response to receiving instructions from an application executed on the device, the image frame associated with at least one environmental feature, 

wherein the environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame;

process the image frame in real-time to identify an outline of the first object in the image frame;


receive a calculated size of the first object, the calculated size based on the outline of the first object and the environmental feature;
determine whether the calculated size of the first object is within a threshold size; and

automatically extract an image of the first object from the image frame, in response to determining that the size of the first object is within the threshold size.
17.  A non-transitory computer readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to:

capture, via a camera of a device, a plurality of image frames having an object within a field of view of the camera, in response to receiving instructions from an application executed on the device, each image frame associated with at least one environmental feature, 

wherein the environmental feature includes at least one of: an angle with respect to the object and the camera, a distance between the object and the camera, or an item other than the object in the plurality of image frames;

process in real-time, via the application executed on the device, each image frame of the plurality of image frames to identify the object in each image frame, 
the processing including:
converting the image frame into a grayscale image;
generating a blurred image based on the grayscale image;
detecting a plurality of edges in the blurred image;
identifying a plurality of shapes based on the plurality of edges;
defining a plurality of bounding rectangles for the plurality of shapes, and
determining an outline of the object based on the bounding rectangles;
receive via the application executed on the device, a calculated size of the object for each of the plurality of image frames, the calculated size based on the outline of the object and the environmental feature;determine, via the application executed on the device, whether the calculated size of the object in one or more image frames of the plurality of image frames is within a threshold size; and

automatically extract, via the application executed on the device, an image of the from the one or more image frames, in response to determining that the size of the object is within the threshold size.
16. The non-transitory computer-readable medium of claim 15, wherein the calculated size of the first object in the image frame corresponds to a real-world size of the first object.
(see claim 2 set forth above)
(see claim 5 set forth above)
17. The non-transitory computer-readable medium of claim 15, wherein the processing comprising: converting the image frame into a grayscale image; generating a blurred image based on the grayscale image; detecting a plurality of edges in the blurred image; identifying a plurality of shapes based on the plurality of edges; defining a plurality of bounding rectangles for the plurality of shapes, and determining the outline of the first object based on the bounding rectangles.
17.    The non-transitory computer readable medium of claim 15, wherein the instructions that cause the one or more processors to process the image frame in real time include instructions that, when executed, cause the one or more processors to:convert the image frame into a grayscale image;generate a blurred image based on the grayscale image;detect a plurality of edges in the blurred image;identify a plurality of shapes based on the plurality of edges;define a plurality of bounding rectangles for the plurality of shapes, and determine an outline of the first object based on the bounding rectangles.
(see claim 3 set forth above)
18. The non-transitory computer-readable medium of claim 15, wherein the operations further comprising: controlling the operation of the camera of the device to capture the image frame including an area within the field of view of the camera including the first object, in response to receiving a request for an image of a document.
(see claim 4 set forth above)

19. The non-transitory computer-readable medium of claim 15, wherein the operations further comprising determining, by the processor, an aspect ratio of the first object in the image frame.
(see claim 5 set forth above)

20. The non-transitory computer-readable medium of claim 15, wherein the operations further comprising: determining whether a consistency of the calculated size of the object across one or more image frames including the image frame is within a given threshold; and determining a final calculated size of the first object in response to determining that the consistency of the calculated size of the object across the one or more image frames is within a given threshold.
(see claims 6 and 19 set forth above)
19. (Currently Amended) The non-transitory computer readable medium of claim 18, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to determine a final calculated size of the first object in response to determining that the consistency of the calculated size of the first object across the one or more image frames is within the given threshold.  





Allowable Subject Matter
With regard to Claims 1-20, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant invention is generally relates to an automatic image capture system based on a determination and verification of a physical object size in a capture image.
With regard to Claim 1, the closest prior arts of record, Roach, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…obtaining, by a processor, an image frame having a first object within a field of view of a camera, the image frame associated with at least one environmental feature, wherein the at least one environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame; … determining, by the processor, the first object corresponds with an object type based on a calculated size of the first object being within a threshold size, wherein the calculated size is determined based on the outline of the first object and the at least one environmental feature; and triggering, by the processor, the camera to capture an image of the first object”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-7, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 8, the closest prior arts of record, Roach, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…obtain an image frame having a first object within a field of view of a camera, in response to receiving instructions from an application executed on the device, the image frame associated with at least one environmental feature, wherein the at least one environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame; … determine the first object corresponds with an object type based on a calculated size of the first object being within a threshold size, wherein the calculated size is determined based on the outline of the first object and the at least one environmental feature; and trigger the camera to capture an image of the first object”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 9-14, the claims are depending from the independent Claim 8, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 15, the closest prior arts of record, Roach, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…obtaining an image frame having a first object within a field of view of a camera the image frame associated with at least one environmental feature, wherein the at least one environmental feature includes at least one of: an angle with respect to the first object and the camera, a distance between the first object and the camera, or a second object other than the first object in the image frame; … determining the first object corresponds with an object type based on a calculated size of the first object being within a threshold size, wherein the calculated size is determined based on the outline of the first object and the at least one environmental feature; and triggering the camera to capture an image of the first object”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
	With regard to Claims 16-20, the claims are depending from the independent Claim 15, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-20 are objected to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675